


Exhibit 10.21

 

Salary, Cash Bonus and Other Compensation Arrangements
for Certain Executive Officers of Sealed Air Corporation
Named in Exhibit 10.20

 

The Company’s executive compensation program consists of salaries, annual cash
bonuses tied to both financial and non-financial performance, and awards under
the 2005 Contingent Stock Plan of Sealed Air Corporation (which, upon approval
at the 2005 Annual Meeting of Stockholders, replaced the Contingent Stock Plan
of Sealed Air Corporation that was approved in 1998). The named executive
officers also have other compensation arrangements described below.

 

Salary.    The Organization and Compensation Committee of the Board of Directors
(the "Compensation Committee") bases its decisions on salaries principally on
the responsibilities of each executive and on the Compensation Committee’s
evaluation of the market demand for executives of the capability and experience
employed by the Company in relation to the total compensation paid to the
particular executive.

 

Cash Bonuses.    The Compensation Committee establishes cash bonus objectives
for the executive officers, which in all cases are subject to achievement of
pre-established performance goals for the year set by the Compensation Committee
under the Company’s Performance-Based Compensation Program, as amended. Such
goals are described in Exhibit 10.20 to this Annual Report, which also describes
the basis upon which individual cash bonus awards are set assuming that the
performance goals for the year are achieved. Cash bonus awards are also based on
the factors mentioned above applicable to salary decisions.

 

Stock Awards.    Achievement of the pre-established performance goals for each
year set by the Compensation Committee also applies to awards that may be made
during the following year under the 2005 Contingent Stock Plan of Sealed Air
Corporation, as described in Exhibit 10.20.

 

Other Compensation Arrangements.

 

The executive officers participate in the Company’s broad-based benefit programs
generally available to its salaried employees, including health, disability and
life insurance programs and retirement plans.

 

The Company pays the premium for life insurance policies owned by William V.
Hickey and Robert A. Pesci in the amounts of $3,100 and $2,500 per year,
respectively.

 

J. Stuart K. Prosser, who is based in the United Kingdom, has an agreement with
the Company under which a portion of his salary is not “pensionable salary”
under the pension plan in which he participates.

 

Mr. Prosser has the use of a Company-paid apartment in the Duncan, South
Carolina area when he is working at the Company’s Duncan facility, since rent
and utilities for the apartment are less than the cost of hotel accommodations.

 

David B. Crosier, who joined the Company in August 2004, has been granted
extended temporary living expenses in the New Jersey area under the Company’s
relocation program for a period ending no later than August 2007.

 

Mr. Hickey, David H. Kelsey, Mr. Pesci and H. Katherine White are each provided
with the use of a company-leased car (including fuel), the full value of which
is taxable income to each of them. The Company pays each of them $3,600 per year
to reimburse the executive officer for the taxes incurred due to the
compensation attributable to use of the company car. Mr. Crosier and Mr. Prosser
each receives an annual car allowance payable in cash in lieu of a
company-provided car.

 

--------------------------------------------------------------------------------
